DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2019 has been considered by the examiner and made of record in the application file.  The examiner notes Foreign Document Number of Cite No. 2 under foreign patent documents has been corrected from “07082247” to “2007082247”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 14 includes “means for” performing, detecting, obtaining, sending, receiving, and communicating in lines 2, 4, 6, 8, 9, and 14 which are interpreted as hardware/software based on para. 110 and para. 115 of the specification.
	Claim 15 includes “means for” determining and sending in lines 2 and 4 which are interpreted as hardware/software based on para. 110 and para. 115 of the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3, 6-7, 9, 14, 16-18, and 20-22 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hooli et al. (US 2011/0117907 A1) hereinafter Hooli.
	Regarding claim 1, Hooli teaches a method of wireless communication in a wide area network (WAN) (cellular radio communication including base station (BS) 100 and terminals 110-122; para. 18-20 and Fig. 1), comprising: performing peer discovery by a first device supporting peer-to-peer (P2P) communication and WAN communication (terminal 118 (first device) communicating with terminal 120 (P2P) and BS 100 (WAN), terminals 118 and 120 within cell 102 perform cellular communication (WAN); para. 18-19 and Figs. 1-3, terminals scanning and detecting availability of relay terminals in neighborhood of terminal; para. 23 and para. 36); detecting at least one second device by the first device via the peer discovery (terminal (first device) scanning and detecting relay terminal(s) (second device(s)) in neighborhood of terminal; para. 23-24 and para. 36 and para. 51 and Figs. 1-3); obtaining at least one measurement for the at least one second device by the first device (terminal measures/monitors signal of relay terminals; para. 23-24 and para. 51 and Figs. 1-3); sending the at least one measurement from the first device to the WAN (terminal sends measurement report to BS; para. 23-24 and para. 47 and Figs. 1-3); receiving results of association, or resource partitioning, or both association and resource partitioning from the WAN (terminal receives decision from BS about switching connection type between relay (P2P) and direct cellular (WAN); para. 23-24 and para. 46-47 and Figs. 1-3, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference), wherein association to select P2P communication or WAN communication, or resource partitioning to allocate resources for P2P communication, or both association and resource partitioning are performed by the WAN for the first device based on the at least one measurement (BS makes decision about switching between direct connection (WAN) and relayed connection (P2P) based on measurement report from terminal; para. 23-24 and para. 30 and para. 47-48 and Figs. 1-3, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference); and communicating by the first device based on the results of association, or resource partitioning, or both (terminal switching to relayed connection (P2P) or direct connection (WAN) based on decision of BS sent to terminal); para. 28 and para. 47-48, switching during communication; para. 46).
	Regarding claim 2, Hooli further teaches wherein the performing peer discovery comprises transmitting a proximity detection signal by the first device to enable at least one other device to detect the first device (terminals 118 and 120 equipped with cognitive radio technology where terminals equipped with cognitive radio technology provide device-to-device communication to act as relay; para. 20 and Fig. 3; relay terminals transmit beacon signal for detection; para. 36, each terminal transmits beacon signal; para. 55).
	Regarding claim 3, Hooli further teaches wherein the performing peer discovery comprises detecting at least one proximity detection signal from the at least one second device (terminal (first device) scanning and detecting relay terminal(s) (second device(s)) in neighborhood of terminal; para. 23 and para. 36 and para. 51 and Figs. 1 and 3, relay terminals transmit beacon signal for detection; para. 36, each terminal transmits beacon signal; para. 55), and wherein the obtaining at least one measurement comprises making the at least one measurement for the at least one second device by the first device based on the at least one proximity detection signal (terminal measures beacon signal of relay terminals; para. 51).
	Regarding claim 6, Hooli further teaches wherein the receiving the results of association, or resource partitioning, or both comprises receiving a decision of P2P communication or WAN communication selected by the WAN for the first device (terminal receives decision from BS about switching connection type between relay (P2P) and direct cellular (WAN); para. 46-47, BS makes decision about switching between direct connection (WAN) and relayed connection (P2P) based on measurement report from terminal; para. 47-48), and wherein the communicating by the first device comprises directly communicating with the at least one second device by the first device if P2P communication is selected (relayed connection using device-to-device; para. 27, direct device-to-device between two terminals 120 and 118; para. 20 and para. 32 and Fig. 1 showing direct connection between terminals 120 and 118, and terminals 116 and 112, terminal initiates device-to-device connection if decision from BS indicates switch to relay; para. 48-50).
	Regarding claim 7, Hooli further teaches wherein the receiving the results of association, or resource partitioning, or both comprises receiving information indicative of the resources allocated to the first device for P2P communication (negotiation includes receiving communication parameters from BS; para. 32, communication parameters include frequency band and bandwidth; para. 34, BS informs decision of connection type during negotiation; para. 48, BS controls allocation of radio resources in cell, BS configures terminal to pair up and establish a device-to-device connection, and BS indicates communication parameters for device-to-device connection; para. 51, BS controls device-to-device connections; para. 53), and wherein the communicating by the first device comprises directly communicating with the at least one second device on the resources allocated for P2P communication by the first device (relayed connection using device-to-device; para. 27, direct device-to-device between two terminals 120 and 118; para. 20 and para. 32 and Fig. 1 showing direct connection between terminals 120 and 118 and between terminals 116 and 112, BS controls allocation of radio resources in cell, BS configures terminal to pair up and establish a device-to-device connection, and BS indicates communication parameters for device-to-device connection; para. 51, BS controls device-to-device connections; para. 53).
	Regarding claim 9, Hooli further teaches detecting at least one P2P device potentially causing strong interference to the first device (terminal detects relay terminals in neighborhood of terminal (potentially causing interference); para. 23, relay terminals broadcast beacon signals having a signal strength (potential strong interference) at terminal; para. 55); and sending information indicative of the at least one P2P device to the WAN (terminal sends measurement report including reception signal levels of relay terminals detected and measured to BS; para. 47).

	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 1, including apparatus comprising: means for (processor/controller 300 and software; para. 25 and para. 58 and Fig. 3).
	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.
	Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7.

	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 14, including processor (processor/controller 300 and software; para. 25 and para. 58 and Fig. 3).
	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 16.
	Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 17.

	Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 14, including a non-transitory computer-readable medium comprising: code for causing at least one processor to perform (medium and processor/controller 300 and software; para. 25 and para. 58 and Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 4-5, 10-11, 15, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hooli in view of Ribeiro et al. (US 2010/0093364 A1) hereinafter Ribeiro.
	Regarding claim 4, Hooli teaches the limitation of previous claim 1.
	Hooli does not explicitly disclose wherein the obtaining at least one measurement comprises making at least one pathloss measurement for the at least one second device by the first device, each pathloss measurement being indicative of pathloss between the first device and one of the at least one second device.
	However, in the same field of endeavor, Ribeiro teaches wherein the obtaining at least one measurement comprises making at least one pathloss measurement for the at least one second device by the first device (UE performs path loss measurements between UE and other UEs; para. 30), each pathloss measurement being indicative of pathloss between the first device and one of the at least one second device (UE performs path loss measurements between UE and other UEs; para. 30).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Ribeiro to the system of Hooli, where Hooli’s use of device-to-device communication for improved coverage and performance of cellular system (para. 02) along with Ribeiro’s cellular and D2D coordination (para. 02) improves efficiency of the communication system by improving coverage and reducing interference.
	Regarding claim 5, Hooli teaches the limitation of previous claim 1.
	Hooli further teaches determining at least one network address of the at least one second device by the first device (terminal device detects beacon, beacon signal includes Radio Network Temporary Identifier (RNTI), and terminal uses RNTI; para. 54 and para. 56).
	Hooli does not explicitly disclose sending the at least one network address of the at least one second device to the WAN.
	However, in the same field of endeavor, Ribeiro teaches sending the at least one network address of the at least one second device to the WAN (measuring UE (first device) sends each UE’s identities to BS, UE identity includes RNTI; para. 51).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Ribeiro to the system of Hooli, where Hooli’s use of device-to-device communication for improved coverage and performance of cellular system (para. 02) along with Ribeiro’s cellular and D2D coordination (para. 02) improves efficiency of the communication system by improving coverage and reducing interference.
	Regarding claim 10, Hooli teaches the limitation of previous claim 1.
	Hooli does not explicitly disclose making at least one interference measurement for at least one WAN device by the first device, each WAN device communicating with the WAN, each interference measurement being made on different resources and indicative of interference detected by the first device from one of the at least one WAN device; and sending the at least one interference measurement for the at least one WAN device to the WAN.
	However, in the same field of endeavor, Ribeiro teaches making at least one interference measurement for at least one WAN device by the first device (UE making measurements of interference of other UEs (WAN devices) communicating with BS; para. 44), each WAN device communicating with the WAN (measurements on uplink (UL) communications (communicating with the WAN) of the other UEs; para. 44), each interference measurement being made on different resources and indicative of interference detected by the first device from one of the at least one WAN device (measurements of interference from different UEs and associated UL resource grants (UL resource grants for UEs being different for each UE); para. 44); and sending the at least one interference measurement for the at least one WAN device to the WAN (UE reports measurements to BS; para. 45).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Ribeiro to the system of Hooli, where Hooli’s use of device-to-device communication for improved coverage and performance of cellular system (para. 02) along with Ribeiro’s cellular and D2D coordination (para. 02) improves efficiency of the communication system by improving coverage and reducing interference.
	Regarding claim 11, the combination of Hooli and Ribeiro teaches the limitation of previous claim 10.
	Ribeiro further teaches wherein each interference measurement sent by the first device is further indicative of particular resources on which strong interference is detected by the first device (UE reports frequency blocks with highest interference; para. 49).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Ribeiro to the modified system of Hooli and Ribeiro, where Hooli and Ribeiro’s modified system along with Ribeiro’s cellular and D2D coordination (para. 02) improves efficiency of the communication system by improving coverage and reducing interference.

	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.

	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 15.

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hooli in view of Hugl et al. (US 2009/0325625 A1) hereinafter Hugl.
	Regarding claim 8, Hooli teaches the limitation of previous claim 1.
	Hooli does not explicitly disclose receiving a maximum transmit power level to be used by the first device for P2P communication; and transmitting at the maximum transmit power level or lower by the first device for P2P communication.
	However, in the same field of endeavor, Hugl teaches receiving a maximum transmit power level to be used by the first device for P2P communication (BS sends message including power control information as maximum allowed transmission power for D2D link; para. 51); and transmitting at the maximum transmit power level or lower by the first device for P2P communication (terminal engages in D2D communication using the maximum power allowed by BS or lower power level; para. 82, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Hugl to the system of Hooli, where Hooli’s use of device-to-device communication for improved coverage and performance of cellular system (para. 02) along with Hugl’s cellular network and D2D communication coordination (para. 24) improves user experience by enabling the network to fulfill minimum requirements such as quality of service (QoS).

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hooli in view of Du (US 2009/0232234 A1) hereinafter Du.
	Regarding claim 12, Hooli teaches the limitation of previous claim 1.
	Hooli further teaches wherein the first device is a P2P client in a P2P group including the first device and the at least one second device (device uses device-to-device communication with other terminals in the same cell (group); para. 32, Fig. 1 showing terminals in same cell).
	Hooli does not explicitly disclose the method further comprising: performing a random access procedure by the first device to establish a P2P communication link with the at least one second device.
	However, in the same field of endeavor, Du teaches the method further comprising: performing a random access procedure by the first device to establish a P2P communication link with the at least one second device (terminal receives response to random access (RACH) for registering for P2P service, response includes P2P service parameters (parameters to establish P2P communication link); para. 219-221, Fig. 29 showing communication between two terminals).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Du to the system of Hooli, where Hooli’s use of device-to-device communication for improved coverage and performance of cellular system (para. 02) along with Du’s peer-to-peer communications (para. 23-24) improves spectrum efficiency by enabling terminals to directly communicate.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hooli in view of Doppler et al. (US 2011/0268004 A1) hereinafter Doppler.
	Regarding claim 13, Hooli teaches the limitation of previous claim 1.
	Hooli does not explicitly disclose wherein the first device is a P2P server in a P2P group including the first device and the at least one second device, the method further comprising: scheduling the at least one second device for data transmission for P2P communication by the first device.
	However, in the same field of endeavor, Doppler teaches wherein the first device is a P2P server in a P2P group including the first device and the at least one second device (cluster head UE 402 in group including UEs 402 and 404; para. 46 and Fig. 5), the method further comprising: scheduling the at least one second device for data transmission for P2P communication by the first device (head UE 402 schedules transmission gap; para. 46-47).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Doppler to the system of Hooli, where Hooli’s use of device-to-device communication for improved coverage and performance of cellular system (para. 02) along with Doppler’s coordination between D2D communication and cellular communication (para. 38) improves system efficiency by reducing interference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Van Phan et al. (US 2013/0150051 A1) discloses a method and apparatus for device-to-device communication.
	Laroia et al. (US 2007/0211677 A1) discloses support for wide area networks and a local area peer-to-peer networks.
	Van Phan et al. (US 2013/0059583 A1) discloses resource allocation for direct terminal-to-terminal communication in a cellular system.
	Hooli et al. (US 2011/0134827 A1) device-to-device connections in a cellular communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE L PEREZ whose telephone number is (571)270-7348. The examiner can normally be reached M-F 11 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.P./Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474